Judgment, Supreme Court, Suffolk County (Lester Gerard, J.), entered December 18, 1991, in a proceeding pursuant to RPAPL article 15, which denied plaintiffs’ motion for summary judgment and granted defendant The Incorporated Village of Saltaire’s cross motion for summary judgment, unanimously affirmed, without costs.
We agree with the IAS Court that the language in the deed is clear and unambiguous and that there is no need to look outside the instrument to ascertain the intention of the parties (see, Loch Sheldrake Assocs. v Evans, 306 NY 297, 305). The deed states that "the party of the second part”, defendant Saltaire, is to use Parcel 2 "as a means of ingress and egress” from Maple Avenue to Parcel 1, there being no provision for ingress to or egress from any other parcel or use by any other party.
Accordingly, plaintiffs do not have a right of access to their parcel by way of Parcel 2. Concur — Sullivan, J. P., Wallach, Rubin and Nardelli, JJ.